NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      ADAN ORDUNO, JR., Petitioner.

                         No. 1 CA-CR 14-0609 PRPC
                              FILED 9-27-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2004-005009-001
                             CR2004-009241-002
                             CR2004-012347-001
                             CR2004-019024-001
                The Honorable Warren J. Granville, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Adan Orduno, Jr., Buckeye
Petitioner
                           STATE v. ORDUNO
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Patricia K. Norris delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Margaret H. Downie joined.



N O R R I S, Judge:

¶1            Adan Orduno, Jr., petitions this court for review of the
superior court’s summary dismissal of his untimely notice of post-
conviction relief. We have considered the petition for review and, for the
reasons stated, grant review but deny relief.

¶2            After pleading guilty to attempted burglary in the third
degree, aggravated assault, trafficking in stolen property, and theft of
means of transportation in four separate cases, the superior court sentenced
Orduno to three concurrent prison terms, the longest of which was 7.5-
years, followed by a three-year term of probation. The superior court
revoked Orduno’s probation on June 20, 2014, and sentenced him to a 4.5-
year term of imprisonment.

¶3            In July 2014, Orduno filed a notice of post-conviction relief
challenging his convictions in all four cases. Finding the notice untimely
and that Orduno had failed to make a sufficient showing of any claims that
could be raised in an untimely proceeding, the superior court summarily
dismissed the proceeding.

¶4            In dismissing the proceeding, the superior court issued a
ruling that clearly identified, fully addressed, and correctly resolved
Orduno’s claims. Under these circumstances, we need not repeat that
analysis here—instead, we adopt it. See State v. Whipple, 177 Ariz. 272, 274,
866 P.2d 1358, 1360 (App. 1993) (when superior court rules “in a fashion
that will allow any court in the future to understand the resolution[,] [n]o
useful purpose would be served by this court rehashing the trial court's
correct ruling in [the] written decision”).




                                     2
                 STATE v. ORDUNO
                 Decision of the Court

¶5   Accordingly, although we grant review, we deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              3